DETAILED ACTION

This Office action is in response to the amendment filed November 3, 2020.
Claims 1-20 are pending and have been examined.
Claims 1, 8, and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2016/0149958) in view of Gurecki (US 2008/0209007).

Regarding claim 1, Singh discloses:
receiving, at a unified content provider and from an application, a request for unified data, wherein both the unified content provider and the application are included in a first container on an electronic device, the unified content provider generates unified data based on data from different containers, and the unified content provider is different from the application (see at least figure 1, enterprise and personal profile containing respective applications, and hybrid agents; paragraph 0032 and 0037 discussing content providers; paragraph 0033-0036, an example implementation of a data retrieving operation across profiles; paragraph 0007, personal application requests data from the personal profile and enterprise profile);
determining, by the unified content provider, that the requested unified data includes data associated with a second container on the electronic device, wherein the first container and the second container are different containers; sending, from the unified content provider to a first hybrid agent associated with the first container, a request for the data associated with the second container (see at least paragraph 0013, an application in one profile can present a unified view of data across multiple profiles, the application can access data in other profiles through hybrid agents; paragraph 0035, the personal hybrid agent receives the query via its hybrid content provider interface, the personal hybrid agent asks the enterprise hybrid agent to make a query in the enterprise profile; paragraph 0007);
receiving, at the unified content provider and from the first hybrid agent, the data associated with the second container (see at least paragraph 0007; the enterprise hybrid agent runs the query and returns data to the personal hybrid agent; ;
generating, by the unified content provider, the unified data based on the data associated with the second container and data associated with the first container, wherein the generating the unified data by the unified content provider comprises: […] by the unified content provider (see at least paragraph 0013, an application in one profile can present a unified view of data across multiple profiles, the application can access data in other profiles through hybrid agents; paragraph 0018, unified view is presented which contains data associated with multiple profiles); and
sending the generated unified data to the application (see at least paragraph 0013, an application in one profile can present a unified view of data across multiple profiles, the application can access data in other profiles through hybrid agents)
However Singh does not explicitly disclose, but Gurecki discloses:
sorting […] the data associated with the first container and the data associated with the second container together (see at least paragraph 0063, algorithm for sorting the cursors for a table in descending order)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh by adapting the teachings of Gurecki to include sorting results.  The combination allows for improved user experience by allowing the manipulation of the display order of data.  

Regarding claim 2, the rejection of claim 1 is incorporated, and Singh
sending a second request from the first hybrid agent to a second hybrid agent associated with the second container for the data associated with the second container (see at least paragraph 0035, the personal hybrid agent receives the query via its hybrid content provider interface, the personal hybrid agent asks the enterprise hybrid agent to make a query in the enterprise profile; paragraph 0007); and
receiving, at the first hybrid agent, the data associated with the second container from the second hybrid agent (see at least paragraph 0007; the enterprise hybrid agent runs the query and returns data to the personal hybrid agent; paragraph 0036, the result data is passed from the content provider to the enterprise hybrid agent and then to the personal hybrid agent)

Regarding claim 3, the rejection of claim 2 is incorporated, and Singh further discloses:
wherein the second hybrid agent determines that the unified content provider is authorized to receive the data associated with the second container based on a security policy (see at least paragraph 0011, profile can include group of resources and management policies describe how the resources may be used, the management policies include security policies which can be defined for the profile, security policies defined for the profile can restrict the application to resources included in the group. Thus, when the application is executed within the profile, security policies included in the management policies of the profile can determine whether or not the resources associated with the application can access other resources, such as resources included in the group or resources outside the 

Regarding claim 4, the rejection of claim 1 is incorporated, and Singh further discloses:
wherein generating the unified data comprises performing a merging operation on the data associated with the first container and the data associated with the second container using a merger cursor (see at least paragraph 0013, an application in one profile can present a unified view of data across multiple profiles, the application can access data in other profiles through hybrid agents; paragraph 0018, unified view is presented which contains data associated with multiple profiles)

Regarding claim 5, the rejection of claim 1 is incorporated, and Singh further discloses:
wherein the sorting is performed using a […] cursor (see at least paragraph 0033, an application can request a cursor for a table view of data. The calling application can use the cursor to iterate through each record in the table and read data from a content provider)
However Singh does not explicitly disclose, but Gurecki discloses:
a sorting cursor (see at least paragraph 0063, algorithm for sorting the cursors for a table in descending order)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh by adapting the teachings of Gurecki to include 

Regarding claim 6, the rejection of claim 1 is incorporated, and Singh further discloses:
wherein the first container comprises a personal container and the second container comprises an enterprise container (see at least paragraph 0047)

Regarding claim 7, the rejection of claim 1 is incorporated, and Singh further discloses:
wherein the first container comprises an enterprise container and the second container comprises a personal container (see at least paragraph 0047)

Regarding claims 8-11, 13-18, and 20, the scope of the instant claims does not differ substantially from that of claims 1-4, 6, and 7.  Accordingly, claim 8 is rejected for the same reasons as claim 1; claims 9-11, 13, and 14 are rejected for the same reasons as claims 2-4, 6, and 7, respectively; and claims 15-18 and 20 are rejected for the same reasons as claims 1-4 and 6, respectively.  Regarding claims 12 and 19, the scope of the instant claims does not differ substantially from that of claim 5, and are rejected for the same reasons.  

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  

Examiner respectfully disagrees. Singh figure 1 shows 2 containers (enterprise profile and personal profile) each with an application and a hybrid agent. Each hybrid agent has an interface between each other (112 interfaces with 152 and vice versa). As Singh notes these hybrid agents expose this interface (between the two hybrid agents) to the applications in their respective containers. This interface is interpreted as the unified content provider and each hybrid agent exposes this interface, so it is interpreted that each container has a hybrid agent along with the content provider API. The application in a container can use this API to request data from an application in another container. Therefore Singh does disclose that the application and content provider API are in the same container. Singh also discusses formatting a request according to an API for requesting data across profiles (paragraph 55), so Singh also discloses that the unified content provider API determines data is requested across profiles (it is noted that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DOON Y CHOW/            Supervisory Patent Examiner, Art Unit 2194